Citation Nr: 0620473	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).

Procedural history

The RO initially denied service connection for PTSD in a May 
1994 rating decision.  The veteran disagreed with that 
decision and a statement of the case (SOC) was issued in 
August 1996.  The veteran failed to perfect an appeal.

In May 2002, the RO received the veteran's request to reopen 
his previously-denied service-connection claim for PTSD.  The 
veteran's May 2002 statement also requested service 
connection for a back disability.  The October 2002 rating 
declined to reopen the veteran's service connection claim for 
PTSD on the ground that new and material evidence had not 
been submitted.  The same decision also denied service 
connection for a back disability.  The veteran disagreed with 
the October 2002 rating decision by way of statements dated 
in January and July 2003.  The RO subsequently issued a SOC 
regarding the issue of whether new and material evidence had 
been submitted to reopen the veteran's previously-denied 
service-connection claim for PTSD in June 2004.  The veteran 
duly perfected an appeal of this issue.  [An August 2005 
supplemental statement of the case (SSOC) subsequently 
reopened the claim and denied it on the merits].  The RO has 
yet to issue a SOC regarding the issue of service connection 
for a back disability.

During the pendency of the veteran's PTSD and back claims, 
the veteran filed a claim for service connection for 
Hepatitis C in October 2004.  The claim was denied in a 
January 2005 rating decision, and the veteran duly perfected 
an appeal.

The veteran failed to report for a hearing which was 
scheduled to be conducted before a Veterans Law Judge at the 
RO in October 2005.  To the Board's knowledge, the veteran 
has offered no explanation as to why he was unable to appear, 
and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2005) [failure to appear for a scheduled 
hearing is treated as a withdrawal of the claimant's request 
for a hearing].  The veteran's very able representative filed 
an informal hearing presentation on his behalf in July 2006.  

Issue not on appeal

The Committee on Waivers and Compromises at the RO denied the 
veteran's request for a waiver of a $17,587.97 overpayment of 
nonservice-connected pension benefits in December 2002.  The 
overpayment was created by virtue of the veteran's receipt of 
nonservice-connected pension benefits during a period of 
incarceration between February 2000 and March 2002.  See 
38 C.F.R. § 3.666 (2005) [commanding that pension benefits be 
discontinued on the 61st day of imprisonment following 
conviction of a felony or misdemeanor].  The veteran 
disagreed with the December 2002 decision, and a SOC was 
issued in March 2004.  The veteran did not, however, timely 
perfect an appeal of this issue, and the matter of a waiver 
of overpayment accordingly is not currently before the Board.  
See 38 C.F.R. § 20.302(b) (2005).

The issues of service connection for Hepatitis C and a back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

2.  During his military service, the veteran did not engage 
in combat with an enemy.  

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran is seeking service connection for PTSD.  He 
essentially contends that such condition is the result of 
various stressful events in service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in May 2002, June 2003, and June 2005 
which were specifically intended to address the requirements 
of the VCAA.  The June 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant [f]ederal records 
including service records, VA Medical Center records, and 
records from other federal agencies such as [the S]ocial 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]ecords not 
in the custody [of] a Federal department or agency, to 
include records from State or local government, private 
medical care providers, current or former employers, and 
other non-Federal government sources."  This letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2005 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, with respect to private medical records, the 
May 2002 letter instructed the veteran to provide the "name, 
address, and dates of treatment by completing and returning a 
VA Form 21-4142 for each provider."  With respect to VA 
medical records, the June 2003 letter advised the veteran 
that if "you have been treated for this condition at a [VA] 
facility, furnish the date(s) and place(s) . . . [w]e will 
then obtain the report(s)."  The May 2002, June 2003, and 
June 2005 letters also instructed the veteran to complete and 
return an attached questionnaire regarding the specific 
details concerning his alleged stressors.  The June 2005 
letter in particular advised the veteran to "identify any 
possible sources of information and evidence such as police 
reports or medical treatment records for assault or rape."  
The same letter encouraged the veteran to send VA 
"supporting statement[s] from any individuals with whom you 
may have discussed the incident.  Furnish copies of 
correspondence you may have sent to close friends and 
relatives in which you related information about the 
incident."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim in October 2002, although partial VCAA notice 
was provided in the May 2002 letter.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the May 2002, June 
2003, and June 2005 VCAA letters.  His claim was then 
readjudicated in the August 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection for 
PTSD was denied based on elements (2) and (3), the existence 
of disability and its relationship to service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, deck logs from the USS Yorktown, extensive VA and 
private treatment records, records from the Social Security 
Administration, and the report of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
failed without explanation to report for a Board hearing in 
October 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

(i.)  In general

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

(ii.)  Personal assault

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See generally YR v. West, 11 Vet. App. 393, 398-
99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Misconduct and personality disorders

The law precludes compensation for primary alcohol and drug 
abuse disabilities. See 38 U.S.C.A. § 105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(n), 3.301 (2002);VAOPGPREC 2-97 
(January 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse. 

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein. 

Analysis

Initial matter

As was noted in the Introduction, the veteran's service-
connection claim for PTSD was previously denied in a May 1994 
rating decision.  The veteran did not perfect an appeal of 
that decision, and it became final.  

Notwithstanding the fact that the RO reopened the claim, the 
Board must first determine whether new and material evidence 
has been submitted before reopening the claim and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously-
denied claim].  

The veteran's claim was denied in May 1994 because at that 
time no diagnosis of PTSD was included in the medical record.  
[The other elements of service connection for PTSD were not 
discussed in the May 1994 rating decision].  Evidence 
submitted since that time, however, includes various 
diagnoses of PTSD.  Because the evidence submitted since the 
May 1994 rating decision directly addresses the gap in the 
evidence which led to the prior final denial, it is new and 
material and the Board will therefore address the claim on 
the merits.  There is no prejudice to the veteran in the 
Board's doing so; the RO previously considered the claim on 
the merits in the August 2005 SSOC.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion

As explained in the law and regulations section above, 
service connection for PTSD requires that three elements be 
met: (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005).

With respect to the first element, there are essentially two 
schools of thought regarding the cause of the veteran's 
current psychiatric illness.  

The April 1994 and October 1996 VA examiners; J.R., Ph.D., 
the veteran's private psychologist; and the vast majority of 
the outpatient treatment records point to the veteran's 
longstanding history of alcohol and drug abuse, as well as 
his diagnosed personality disorder, as the source of his 
current psychiatric distress.  [As was discussed in the law 
and regulations section above, neither alcohol or drug abuse 
or personality disorders may be service connected as a matter 
of law.]  

C.M., LCSW, a private social worker, and D.S., P.A., a VA 
physician's assistant, on the other hand have attributed the 
veteran's psychiatric problems to PTSD.

The question of whether the veteran currently has PTSD, as 
opposed to some other psychiatric disability (or combination 
thereof), is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  By law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all medical evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the probative value of 
the negative opinions of the April 1994 and October 1996 VA 
examiners and Dr. J.R. (which are supported by the vast 
majority of the veteran's outpatient treatment records) to be 
more probative that the opinions of C.M. and D.S. to the 
effect that the veteran indeed has PTSD.

The opinions of C.M. and D.S. suffer from a number of flaws.  
It strongly appears that C.M.'s PTSD diagnosis was based 
largely on the veteran's report of traumatic wartime 
experiences in both Vietnam and Desert Storm.  However, as 
explained below these self reports were pure fabrications on 
the part of the veteran.  As such, the opinions based 
thereupon are entitled to no greater weight than are the 
reports of the veteran himself.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) [the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In that regard, the record does not reveal that the veteran 
participated in combat in either Desert Storm or Vietnam.  
With respect to Desert Storm, the Board notes that the 
veteran was discharged from service in December 1970, some 
two decades before the onset of hostilities in Southwest 
Asia.  His reports of "wartime experiences" during 
Operation Desert Storm are patently false.  With respect to 
claimed Vietnam combat experiences, although the veteran 
served during the Vietnam era, it does not appear from the 
record that he was ever engaged in combat or anything 
resembling "wartime experiences" during his period of 
active duty.  The veteran's service personnel records do not 
indicate that the veteran served in combat in Vietnam or 
elsewhere, and his service medical records are silent 
regarding combat injury or exposure. The veteran received no 
medals indicative of combat or Vietnam service.  

Deck logs from the veteran's ship, the USS Yorktown, note no 
attack on that vessel by hostile forces during the period the 
veteran was on board.  These records further show that the 
Yorktown was stationed in the North Atlantic at the time the 
veteran was aboard, and did not venture to the waters off 
Vietnam.  The veteran's statements to C.M. regarding 
combat/wartime experiences in Vietnam are therefore utterly 
lacking in probative value.  See generally Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].   

Because C.M.'s PTSD diagnosis was based on the veteran's 
inaccurate report of events in service, it cannot serve to 
substantiate the veteran's claim.  

Liberties taken by the veteran regarding his description of 
"wartime" events in service do not represent the only 
problem with C.M.'s opinion.  Importantly, C.M. failed to 
provide any underlying rationale or explanation for the 
diagnosis rendered.  She also failed to meaningfully 
reference the veteran's pertinent medical history in her 
findings, and made no mention of the veteran's longstanding 
history of drug and alcohol abuse or the role such may have 
played in his overall psychiatric disability picture.  Given 
the dominant role drug and alcohol abuse have played in the 
veteran's psychiatric condition over the years, any medical 
opinion which fails to adequately account for such behaviors 
is decidedly lacking in probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  

The Board also finds it significant that C.M. herself appears 
to have expressed some skepticism regarding the veteran's 
overall presentation.  She specifically remarked that the 
veteran "confabulates" and was generally "dramatic."  Such 
statements serve to further undermine the probative value of 
her opinion.

The more recent PTSD diagnoses of D.S., P.A, are plagued by 
problems similar to those found in C.M.'s opinion.  D.S. 
provided several PTSD diagnoses beginning in October 2002.  
Like C.M., however, D.S. failed to provide any explanation or 
underlying rationale for the diagnosis.  See Hernandez-
Toyens, supra.  D.S.'s assessment was also unaccompanied by a 
review of the veteran's claims file or his pertinent 
psychiatric history.  Like C.M., D.S. failed to account for 
the role the veteran's longstanding drug and alcohol may have 
played in his overall psychiatric disability picture.  

It also appears from the record that D.S.'s initial diagnosis 
was based largely on the veteran's report that he had been 
diagnosed with PTSD by a number of other clinicians over the 
years.  With the exception of C.M.'s 1996 diagnosis, such 
statements on the veteran's part were utterly false.  
Moreover, D.S.'s initial PTSD diagnosis seems to be based at 
least in part on the veteran's report of witnessing an 
alleged boiler room explosion aboard the Yorktown in which 
several sailors allegedly sustained severe burns.  As will be 
explained in greater detail below, however, the veteran's 
service medical and personnel records are completely silent 
regarding either a boiler room explosion aboard the Yorktown, 
or the veteran's involvement in rescuing any wounded.  More 
importantly, deck logs from the Yorktown obtained by the RO 
in attempt to verify the veteran's stressors contain no 
mention of such incident.  

Like the veteran's report of "wartime" service in Vietnam 
and Desert Storm, the veteran's statements regarding the 
alleged boiler room fire appear to be a fabrication.  See 
Curry, supra [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  Because D.S.'s 
PTSD diagnosis appears to have been rendered at least in part 
based on the veteran's inaccurate report of events in 
service, it cannot serve to substantiate the veteran's claim.  
See Reonal and Kowalski, supra.  

Unlike the opinions of C.M. and D.S., the opinions of the 
April 1994 and October 1996 VA examiners and Dr. J.R. are not 
based on a patently false history as reported by the veteran.  
Their opinions are well-reasoned and thoroughly explained.  
Both Dr. J.R. and the two VA examiners made specific 
reference to the veteran's medical history and accounted for 
the role the veteran's personality disorder and longstanding 
problems with drugs and alcohol have played in his overall 
psychiatric disability picture.  As such, the Board finds the 
opinions of Dr. J.R. and the April 1994 and October 1996 VA 
examiners to be more probative than those of C.M. and D.S.

The Board also finds it significant that the opinions of C.M. 
and D.S. appear to be inconsistent with the remainder of the 
medical record.  While the veteran's post-service medical 
history is replete with references to his personality 
disorder and longstanding history of drug and alcohol abuse, 
such records mention the veteran's claimed stressors only 
sporadically.  Although psychiatric treatment records 
following service are extensive, the veteran failed to 
identify a single stressful event in service as a potential 
cause of his psychiatric disability until April 1994,  
coincident with his claim for monetary benefits from VA.  
Following 1994, the veteran did not mention such alleged 
stressors until 1996 when he underwent additional psychiatric 
evaluation regarding his service-connection claim.  
Subsequent to 1996, the veteran mentioned his alleged 
stressors only sporadically in 2002 and 2003.  Throughout 
this same period, the veteran received regular treatment for 
substance abuse and a host of other nonservice-connected 
disabilities.  Indeed, a longitudinal review of the file 
shows a pattern of the veteran mentioning PTSD stressors 
almost exclusively in circumstances in which he may have 
thought that his PTSD claim with VA could be advanced.  The 
veteran's failure to mention alleged stressful events in 
service in the midst of psychiatric treatment further 
supports the position of Dr. J.R. and the two VA examiners 
that the veteran does not suffer from PTSD.

To the extent that the veteran himself has contended he has 
PTSD, it is now well established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion that he currently suffers from PTSD is therefore of 
no probative value.

Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].   

With respect to the second element of 38 C.F.R. § 3.304(f), 
that of either combat status or verified stressors, as noted 
above the veteran did not receive any medals indicative of 
combat, and the record is completely devoid of any mention of 
the veteran being engaged in hostilities with an opposing 
force.  The Board will not belabor the point that it 
considers the veteran's reports of combat stressors to be 
unmitigated fabrications on his part.  

The veteran's stressors are largely of a non-combat nature in 
any event.  As a result, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.

The veteran has identified three stressors which he claims 
led to PTSD, each of which allegedly occurred aboard the 
Yorktown.  First, the veteran claims that he witnessed a 
helicopter crash.  He also claims to have witnessed a boiler 
explosion and to have seen several sailors sustain severe 
burns and/or die as a result of the incident.  Finally, the 
veteran claims that he was physically assaulted by two fellow 
sailors.

Despite instructions contained in various VCAA letters and 
stressor questionnaires sent to the veteran requesting 
detailed information regarding stressors, the veteran has 
provided little, if any, detail with respect to any of these 
alleged incidents.  He has not identified by name anyone 
killed or injured in either the alleged boiler explosion or 
helicopter crash.  He has also failed to identify the 
assailants who purportedly assaulted him on board the 
Yorktown.  The veteran further failed to provide a specific 
date range during which these incidents may have occurred.  

Although the veteran's vague description of stressors has 
hampered VA's attempts to verify them, the RO did request 
deck logs from the Yorktown covering the veteran's time 
aboard that vessel from the National Archives and Records 
Administration.  Such deck logs were received, but were 
completely negative for any report of a boiler explosion or 
helicopter crash.  They likewise failed to mention anything 
about a personal assault on the veteran.

The veteran's service medical and personnel records are 
likewise silent regarding any of the alleged stressors.  
Service medical records in particular fail to mention 
anything about a personnel assault or treatment for injuries 
stemming therefrom.  It also appears that no report of the 
assault was made to either military or civilian authorities.

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures or anything out of the ordinary which would be 
suggestive that a traumatic event had in fact occurred.  In 
this respect, the Board notes that the veteran was discharged 
from service after only a year and a half following several 
unauthorized absences throughout his period of service.  
Given the veteran's relatively short period of service, 
peppered as it is with AWOLs, it is nearly impossible to 
establish baseline conduct and observe any changes.  

There is significant evidence, however, including the 
veteran's own statements, that his poor conduct pre-existed 
his periods of unauthorized absence.  The veteran himself has 
reported to various mental health practitioners over the 
years that his drinking, drug use, and problems with 
authority figures began at an early age and continued 
throughout his entire period of active duty.  Such statements 
by the veteran seem to be supported by his service personnel 
records, which not only chronicle his frequent periods of 
unauthorized absence, but also include statements from the 
veteran's superiors that he had poor work ethic, needed 
constant supervision, and had problems getting along with 
those in positions of authority as well as his peers 
throughout his period of service.  

Boiled down to its essence, all of the evidence concerning 
the alleged in-service stressors emanates from the veteran 
himself.  The veteran's recent claims are not supported by 
contemporaneous evidence.  The Board rejects the veteran's 
statements in light of the record as a whole.  See Curry, 
supra.  Element (2) of 38 C.F.R. § 3.304(f) has therefore not 
been met, and the veteran's service-connection claim for PTSD 
fails on this additional basis.

Turning to the final element of 38 C.F.R. § 3.304(f), the 
Board notes that the only evidence of record serving to link 
the veteran's current symptomatology and the claimed in-
service stressors are the opinions of C.M., D.S., and the 
veteran himself.  For the reasons outlined above, the Board 
finds the medical opinions of C.M. and D.S. to be of little 
probative value.  The Board instead places greater probative 
value on the opinions of Dr. J.R. and the April 1994 and 
October 1996 VA examiners who not only found that the veteran 
did not have PTSD, but also concluded that his current 
psychiatric difficulties were unrelated to his time in 
service.  The Board  additionally observes that Dr. J.R. and 
the VA examiners appears to have higher levels of training 
than do C.M. and D.S.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

To the extent the veteran himself believes that there is a 
relationship between his current symptomatology his the 
claimed in service stressors, as noted above, as a layperson 
without medical training, he is not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu, supra.  The veteran's statements regarding 
nexus are accordingly lacking in probative value.  

The third element of 38 C.F.R. § 3.304(f) has therefore also 
not been satisfied and the veteran's service-connection claim 
for PTSD fails on that additional basis.  The benefit sought 
on appeal is accordingly denied.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim  None of the three elements of 38 C.F.R. 
§ 3.304(f) have been met.  The benefit sought on appeal is 
accordingly denied.  



ORDER

Service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for Hepatitis C.

As noted above, in order to establish service connection, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection, but no 
competent medical evidence addressing the third requirement, 
VA must obtain a medical nexus opinion.

The medical record in the instant case includes multiple 
diagnoses of Hepatitis C.  Thus, the first Hickson element 
has arguably been satisfied.  Moreover, while service medical 
records are pertinently negative for compliant, treatment, or 
diagnosis of Hepatitis C, and likewise do not include the 
veteran's inoculation records, the Board has no reason to 
doubt that the veteran, like every other sailor, received a 
battery of inoculations at the commencement of active duty.  
Hickson element (2) has therefore also arguably been 
satisfied.  

There is no medical opinion of record, however, regarding a 
potential causal relationship between the veteran's current 
Hepatitis C diagnosis and his in-service inoculations.  
The Board therefore finds that a VA nexus opinion is 
necessary to decide the claim.  See Charles, supra.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
fast letter indicates, in its Conclusion section, that the 
large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  

The medical opinion requested by the Board therefore should 
consider the role various risk factors for Hepatitis C might 
have played in the onset of this condition, which, in 
addition to the routine in-service inoculations claimed by 
the veteran to be the cause of the Hepatitis C, also appear 
to include the veteran's longstanding history of intravenous 
drug use, his history of multiple sexual partners, and his 
obtaining tattoo(s).

3.  Entitlement to service connection for a back disability.

As was noted in the Introduction, the October 2002 rating 
decision denied service connection for a back disability.  
The veteran expressed general disagreement with all denials 
of service connection in the October 2002 rating decision by 
way of a January 2003 statement.  See VA Form 21-4138, dated 
January 29, 2003.  Moreover, in a July 2003 statement, the 
veteran specifically noted that "[p]ertaining to my back 
injury . . . I am not in agreement with your decision."  See 
Statement from veteran, received July 29, 2003.  Both the 
February and July 2003 statements from the veteran were 
received by the RO within the one-year period allowed for the 
filing of a notice of disagreement.  See 38 C.F.R. § 20.302 
(2005).

Despite the veteran's filing of a notice of disagreement with 
respect to the RO's denial of service connection for a back 
disability, the RO has not issued a SOC with respect to this 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in these circumstances, where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim to the Veterans Benefits 
Administration (VBA) so that a SOC may be issued.

This case is REMANDED to the VBA for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
Taking into consideration the VA Fast 
Letter described above, the reviewing 
physician should express an opinion as to 
whether the veteran's Hepatitis C is the 
result of any incident of service, to 
include his receipt of various 
inoculations, or is instead the result of 
some other cause, such as the veteran's 
longstanding history of intravenous drug 
use.  If the reviewer deems it necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
accomplished.  A report of the records 
review should be prepared and associated 
with the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of service connection for 
Hepatitis C.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

3.  After undertaking any development 
which it deems to be appropriate, to 
include the issuance of an additional 
VCAA letter if necessary, VBA should 
readjudicate the issue of entitlement to 
service connection for a back disability.  
If the claim is denied, VBA should 
provide the veteran with a statement of 
the case and in connection therewith 
provide the veteran with appropriate 
notice of his appellate rights.  

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


